IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

    ROBERT HOLLAND,                         )
                                            )
         Plaintiff,                         )
                                            ) C.A. No. N10C-10-175 CLS
                    v.                      )
                                            )
    TOTAL CONSTRUCTION,                     )
    INC., LANDREW                           )
    FLOORING, INC., and                     )
    ARMAND CAPALDI, T/A,                    )
    FUSION FLOORS, INC.                     )
    and/or FUSION FLOORING,                 )
    INC.,                                   )
                                            )
         Defendants.                        )

                                         ORDER

          On this 14th Day of August and upon Plaintiff’s Motion for Leave to

Amend the Complaint, it appears to the Court that:

          On June 19, 2014, Plaintiff Robert Holand (“Plaintiff”) moved to

amend his Complaint in order to correct the spelling of his name and to

assert claims of direct negligence. On July 29, 2014, Plaintiff’s counsel

informed the Court that, due to a settlement reached with defendants Total

Construction, Inc. and Landrew Flooring, Inc., Plaintiff only seeks to correct

his name because the other issue is now rendered moot. 1 Based on this

letter, Plaintiff’s motion is GRANTED so that he may correct his name.

          IT IS SO ORDERED.
                                               /s/Calvin L. Scott
                                               Judge Calvin L. Scott, Jr.

1
    Trans. ID. 55800996.